DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 9, 11, 14-16 and 18-20 have been amended.

Objections to the Claims
Amendments made to claim(s) 9-15 and 18-20 have overcome the previous objections. Claim(s) 9-15 and 18-20 are no longer objected.

Objections to the Drawings
Replacement sheets for the Figure(s) 1-8 have overcome the previous objections. Drawings are no longer objected.

Rejections under 35 USC 112
Amendments made to claim(s) 14-16 and 19-20 have overcome the previous 112 rejection(s). 112 rejection(s) of Claim(s) 14-16 and 19-20 are withdrawn.

Rejections under 35 USC 102 and 103
Applicant’s amendments/arguments filed 05/10/2021 with respect to Claim(s) 1-20 have been fully considered but they are not persuasive. 
As to applicant(s) argument of [1] “Wellnitz reference is silent with respect to electronic test equipment apparatus”, the Examiner respectfully disagrees. Wellnitz is concerned about measuring/testing clamp voltage for protection of an electronic circuit. Hence it is considered as used in electronic test equipment apparatus. (see also abs. -  a voltage is applied to the probe pad (25) to turn off the FET (18), a breakdown voltage of the MOSFET (12) measured from the bond pad (23) is compared with the clamp voltage, and circuit die with the breakdown voltage less than the clamp voltage are discarded; col. 2 lines 14-16 “a clamp circuit for which V.sub.clamp and BV.sub.dss can be measured with the clamp intact to ensure protection at all times.”; figure(s) 1-2). 
As to applicant(s) argument of [2] “There is no teaching or suggestion in the Wellnitz reference that probe pads 25, 125 or circuit node 38 forms part of a DUT interface”, the Examiner respectfully disagrees. Wellnitz teaches a connection point interpreted as an interface between an external device and clamp circuit under test. Wellnitz teaches in figure(s) 1-2 an interface (probe pad 25/125 or control node/terminal 38) for a device under test (DUT) (mosfet 12). Probe pad 25/125 or control node 38 is shown as an external connection/control point for operating/testing clam circuit 10/mosfet 12. (see also col. 3 lines 40-41, 60-67, col. 4 lines 1-10 : FET 18 is a conductive state when no external signal is applied to probe pad 25 … BV.sub.dss, is measured by applying a probe signal such as, for example, the supply voltage V.sub.DD, to probe pad 25, thereby placing FET 18 in a nonconductive state). 
As to applicant(s) argument of [3] “the alleged protection circuit in Wellnitz (clamping element 30) does not subsequently automatically switch off the alleged at least one power transistor (FET 18) after a predetermined delay.”, the Examiner respectfully disagrees. Wellnitz teaches in figure(s) 1-2 subsequently switch off the at least one power transistor after a predetermined delay (see also col. 4 lines 56-63 - When measuring the breakdown voltages of MOSFET 12 and MOSFET 12'. a probe voltage such as, for example, a supply voltage of V.sub.DD, is applied to probe pad 125 to switch off FET 18 and FET 18'). Since Wellnitz switching off of FET depending on circuit operating condition and inductive energy storage/dissipation it is interpreted to happen automatically after a predetermined delay as evidenced by “a clamp circuit for which V.sub.clamp and BV.sub.dss can be measured with the clamp intact to ensure protection at all times … a method for using the clamp circuit to protect a transistor against destructive voltages and currents… The avalanche voltage of the clamp diode determines the rate at which the inductive energy is dissipated. To achieve a high switching speed and protect the power MOSFET, it is desirable to set the clamp diode avalanche voltage (V.sub.clamp) as closely below the power MOSFET avalanche voltage (BV.sub.dss) as possible” (col. 2 lines 14-16, 30-35, col. 1 lines 10-20,50-55).

Based on the arguments presented above, the Examiner strongly believes Wellnitz alone or in combination with others meets the current limitations for Claim(s) 1-13, 15-18 and 20.
Claim(s) 1-20 herein.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 7, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wellnitz et al. (US 5581432; hereinafter Wellnitz).
Regarding claim 1, Wellnitz teaches in figure(s) 1-2 An electronic test equipment apparatus, comprising: 
a power terminal (bond pad 23, 23’; figures 1-2) configured to receive power (power vdd 31,31’); 
(probe pad 25/125 or control node/terminal 38) for a device under test (DUT) (mosfet 12); 
at least one power transistor (transistor 18/18’; col. 1 lines 12-15 :- a power metal oxide semiconductor field effect transistor (MOSFET) is frequently used to switch an inductive load) connected in series between the power terminal (23) and the interface (25/38) for the DUT; and 

    PNG
    media_image1.png
    801
    544
    media_image1.png
    Greyscale

a protection circuit (col. 4 lines 35 - clamping element 30 provides protection for a transistor with current switch 27) configured to: 
switch on the at least one power transistor, to electrically connect the power terminal (23) to the DUT (12) through the interface (25/38) as part of a test routine (col. 4 lines 56-67 :-  clamp voltages of clamp circuit element 10 and clamp circuit element 10' can be measure from bond pads 23 and 23', respectively, by removing the probe voltage applied to probe pad 125); and 
(col. 1 lines 14-22 :- When the power MOSFET is switched off, the inductive energy stored in the inductive load can raise the drain voltage of the power MOSFET above the supply voltage. If no protection for the power MOSFET is provided, the drain voltage of the power MOSFET will continue to rise until it exceeds the drain-source avalanche voltage, leading to conduction in an internal parasitic bipolar transistor and causing an avalanche stress induced failure of the power MOSFET; abs. - When the drain voltage of the MOSFET (12) rises above a clamping voltage of the clamping element (30), a current flows through the clamping element (30) and switches on the MOSFET (12)), to electrically disconnect the power terminal from the DUT regardless of whether the DUT passes or fails the test routine (col. 4 lines 56-67 :-  When measuring the breakdown voltages of MOSFET 12 and MOSFET 12'. a probe voltage such as, for example, a supply voltage of V.sub.DD, is applied to probe pad 125 to switch off FET 18 and FET 18'. The breakdown voltage of MOSFET 12 and MOSFET 12' can now be measured from bond pad 23 and bond pad 23', respectively).
Wellnitz teaches everything except explicitly reciting automatically switch off.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of Wellnitz having automatically switch off for controlling power transistor as electronic switching are commonly known to be autonomous as evidenced by “a clamp circuit for which V.sub.clamp and BV.sub.dss can be measured with the clamp intact to ensure protection at all times … a method for using the clamp circuit to protect a transistor against destructive voltages and currents” (col. 2 lines 14-16, 30-35).

Regarding claim 2, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 1, wherein the protection circuit comprises: a gate driver circuit configured to drive a gate terminal (col. 2 lines 57-58 :-  a control terminal 32 connected to a probe pad 25) of the at least one power transistor (18/18’); and a controller configured to: provide a first logic signal to the gate driver circuit for switching on the at least one power transistor (18), so that the at least one power transistor electrically connects the power terminal to the DUT (12) through the interface as part of the test routine; and subsequently provide a second logic signal to the gate driver circuit for switching off the at least one power transistor after the predetermined delay, so that the at least one power transistor electrically disconnects the power terminal from the DUT regardless of whether the DUT passes or fails the test routine  (col. 1 lines 14-22 :- When the power MOSFET is switched off, the inductive energy stored in the inductive load can raise the drain voltage of the power MOSFET above the supply voltage. If no protection for the power MOSFET is provided, the drain voltage of the power MOSFET will continue to rise until it exceeds the drain-source avalanche voltage, leading to conduction in an internal parasitic bipolar transistor and causing an avalanche stress induced failure of the power MOSFET;abs. - When the drain voltage of the MOSFET (12) rises above a clamping voltage of the clamping element (30), a current flows through the clamping element (30) and switches on the MOSFET (12)).

Regarding claim 7, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 1, wherein the interface for the DUT comprises a plurality of probes configured to make electrical contact with the DUT (col. 2 lines 25-26 :- a plurality of clamp circuits sharing one probe pad; figure 2).

Regarding claim 11, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 1, further comprising a voltage clamp circuit configured to limit the voltage applied to the at least one power transistor from the power terminal (col. 2 lines 30-34 :-  a clamp circuit and a method for using the clamp circuit to protect a transistor against destructive voltages and currents; clamp circuit 10 in figures 1-2).

Regarding claim 12, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 11, wherein the power terminal is configured to be supplied by an inductive energy source (col. 3 line 45 - inductive energy stored in inductive load 29), and wherein the voltage clamp circuit forms part of a current commutation path with the inductive energy source when the at least one power transistor is off (col. 4 lines 56-67 :-  clamp voltages of clamp circuit element 10 and clamp circuit element 10' can be measure from bond pads 23 and 23', respectively, by removing the probe voltage applied to probe pad 125).

Regarding claim 13, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 11, wherein the voltage clamp circuit comprises one or more clamping diodes connected in series (col. 4 lines 39-41 :- a clamp circuit element 10, comprised of MOSFET 12, a diode combination 14, a Zener diode 16, a FET 18, a bond pad 23, and a current switch 27).

Regarding claim 17, Wellnitz teaches in figure(s) 1-2 a method of testing a device under test (DUT), the method comprising: 
probing the DUT (mosfet 12,12’; figures 1-2) via a DUT interface (probe pad 25/125 or control node/terminal 38), the DUT interface being electrically connectable to an energy source (power vdd 31,31’) through at least one power transistor (transistor 18/18’; col. 1 lines 12-15 :- a power metal oxide semiconductor field effect transistor (MOSFET) is frequently used to switch an inductive load) connected in series between the energy source (31/31’) and the DUT interface (25/38); 
switching on the at least one power transistor (18/18’), to electrically connect the energy source to the DUT through the DUT interface as part of a test routine (col. 4 lines 56-67 :-  clamp voltages of clamp circuit element 10 and clamp circuit element 10' can be measure from bond pads 23 and 23', respectively, by removing the probe voltage applied to probe pad 125); and 
(col. 1 lines 14-22 :- When the power MOSFET is switched off, the inductive energy stored in the inductive load can raise the drain voltage of the power MOSFET above the supply voltage. If no protection for the power MOSFET is provided, the drain voltage of the power MOSFET will continue to rise until it exceeds the drain-source avalanche voltage, leading to conduction in an internal parasitic bipolar transistor and causing an avalanche stress induced failure of the power MOSFET;abs. - When the drain voltage of the MOSFET (12) rises above a clamping voltage of the clamping element (30), a current flows through the clamping element (30) and switches on the MOSFET (12)), to electrically disconnect the energy source from the DUT regardless of whether the DUT passes or fails the test routine (col. 4 lines 56-67 :-  When measuring the breakdown voltages of MOSFET 12 and MOSFET 12'. a probe voltage such as, for example, a supply voltage of V.sub.DD, is applied to probe pad 125 to switch off FET 18 and FET 18'. The breakdown voltage of MOSFET 12 and MOSFET 12' can now be measured from bond pad 23 and bond pad 23', respectively).
Wellnitz teaches everything except explicitly reciting automatically switch off.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of Wellnitz having automatically switch off for controlling power transistor as electronic switching are commonly known to be autonomous as evidenced by "protecting MOSFET 7 is controlled to be in its conductive state or cut off according to an increase in the drain voltage of the power transistor 2" (para. 77).

Claim(s) 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wellnitz in view of KUME et al. (US 20110248702).
Regarding claim 3, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 2, 
Wellnitz does not teach explicitly wherein a signal which controls when the DUT turns on as part of the test routine is a trigger input to the controller, and wherein the controller comprises a counter or timer circuit programmed to the predetermined delay and responsive to the trigger input.
However, KUME teaches in figure(s) 1-7 wherein a signal which controls when the DUT turns on as part of the test routine is a trigger input to the controller, and wherein the controller comprises a counter or timer circuit programmed to the predetermined delay and responsive to the trigger input (para. 56 - driver circuit 4 makes the power transistor 2 perform switching operation by a control method of Pulse Width Modulation (PWM) or the like. The driver circuit 4 puts the power transistor 2 into its conductive state by applying a control voltage which exceeds a gate threshold voltage between the gate and the source of the power transistor 2, and the driver circuit 4 cuts off the power transistor 2 by applying a control voltage which is lower than the gate threshold voltage between the gate and the source of the power transistor 2, so as to make the power transistor 2 perform the switching operation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wellnitz by A current flowing between the source and the drain of the sense transistor 6 is controlled by the control voltage applied from the driver circuit 4 to the gate." (para. 57).

Regarding claim 5, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 1, 
Wellnitz does not teach explicitly wherein the at least one power transistor is a silicon carbide (SiC) power transistor. 
However, KUME teaches in figure(s) 1-7 wherein the at least one power transistor is a silicon carbide (SiC) power transistor (para. 81 - a power MOSFET, a BJT or a wide bandgap semiconductor using silicon carbide or gallium nitride).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wellnitz by having wherein the at least one power transistor is a silicon carbide (SiC) power transistor as taught by KUME in order to provide "power semiconductor devices, that have a high withstand voltage and are able to perform the high-speed switching, have been developed by employing a wide bandgap semiconductor using silicon carbide (SiC) or gallium nitride (GaN)" (para. 5).

Regarding claim 6, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 1, 
Wellnitz does not teach explicitly wherein the at least one power transistor is an insulated gate bipolar transistor (IGBT).
However, KUME teaches in figure(s) 1-7 wherein the at least one power transistor is an insulated gate bipolar transistor (IGBT) (para. 5 - an Insulated Gate Bipolar Transistor (IGBT) ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wellnitz by having wherein the at least one power transistor is an insulated gate bipolar transistor (IGBT) as taught by KUME in order to provide "perform high-speed switching with a switching speed higher than that of a bipolar junction transistor (BJT) or a thyristor" (abstract).

Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wellnitz in view of Kelsey et al. (US 5243274).
Regarding claim 4, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 1, 

However, Kelsey teaches in figure(s) 1 wherein the predetermined delay (programmable delay 24; figure 1) is programmable so that the electronic test equipment apparatus is compatible with different types of DUTs (DUTs 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wellnitz by having wherein the predetermined delay is programmable so that the electronic test equipment apparatus is compatible with different types of DUTs as taught by Kelsey in order to provide "tester ASICs are configurable to control the direction of data lines and to compare the results from the device under test to the preloaded RAM data" (abstract).

Claim(s) 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wellnitz in view of Gaggl et al. (US 7295021).
Regarding claim 8, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 7, 
Wellnitz does not teach explicitly wherein the DUT is part of a semiconductor wafer having a plurality of devices, and wherein the electronic test equipment apparatus 
However, Gaggl teaches in figure(s) 1-4 wherein the DUT is part of a semiconductor wafer (col. 1 lines 10-11 :- chips to be tested can be present on wafers of semiconductor material; figure 3) having a plurality of devices, and wherein the electronic test equipment apparatus is a prober interface board configured to probe the semiconductor wafer via the plurality of probes (col. 1 lines 25-28 :- Contact-making takes place typically via a so-called needle card or probe card which consists of an arrangement of extremely fine probes which is geometrically matched to the chip which is to be tested).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wellnitz by having wherein the DUT is part of a semiconductor wafer having a plurality of devices, and wherein the electronic test equipment apparatus is a prober interface board configured to probe the semiconductor wafer via the plurality of probes as taught by Gaggl in order to provide "To limit the current in heavy current testing of semiconductor components with test needles, upstream of each needle a circuit is connected which has low resistance in the range of allowable currents and has high resistance above a given limit current in order to limit the current" (abstract).

Regarding claim 9, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 7, 
Wellnitz does not teach explicitly further comprising a current limiter circuit configured to limit the current permitted to flow through the plurality of probes.
However, Gaggl teaches in figure(s) 1-4 further comprising a current limiter circuit configured to limit the current (limiting current Ilim; Lim1, Lim2; figures 2-3) permitted to flow through the plurality of probes (probe; figure 3) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wellnitz by having further comprising a current limiter circuit configured to limit the current permitted to flow through the plurality of probes as taught by Gaggl in order to provide "at current values to I.sub.norm the current limiter unit behaves likes a small resistor. When the limit current I.sub.lim is reached, the circuit limits the current to the set value. The voltage supply for the limiting unit is galvanically separated from the current limitation path" (col. 3 lines 27-31).

Regarding claim 10, Wellnitz in view of Gaggl teaches the electronic test equipment apparatus of claim 9, 
Gaggl additionally teaches in figure(s) 1-4 wherein the current limiter circuit comprises a separate IGBT electrically connected to each individual probe of the (col. 1 lines 15-16 :- power semiconductors, such as bipolar power transistors, MOS-FETS, power diodes and IGBTs), each separate IGBT configured to limit the current permitted to flow through the probe electrically connected to the IGBT by operating in desaturation (col. 2 lines 13-25 :- saturation of the emitter-collector current depending on the base current).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wellnitz by having wherein the current limiter circuit comprises a separate IGBT electrically connected to each individual probe of the plurality of probes, each separate IGBT configured to limit the current permitted to flow through the probe electrically connected to the IGBT by operating in desaturation as taught by Gaggl in order to provide "If the current in the supply lead to the probe exceeds the allowable value, it is limited by the transistor which is now in the saturation current range" (col. 2 lines 35-37).

Regarding claim 18, Wellnitz teaches in figure(s) 1-2 the method of claim 17, 
Wellnitz does not teach explicitly further comprising: limiting the current permitted to flow to the DUT through a plurality of probes of the DUT interface, by operating a separate IGBT electrically connected to each individual probe of the plurality of probes in desaturation.
However, Gaggl teaches in figure(s) 1-4 further comprising: limiting the current (limiting current Ilim; Lim1, Lim2; figures 2-3) permitted to flow to the DUT through a (col. 1 lines 15-16 :- power semiconductors, such as bipolar power transistors, MOS-FETS, power diodes and IGBTs), by operating a separate IGBT electrically connected to each individual probe of the plurality of probes in desaturation (col. 2 lines 13-25 :- saturation of the emitter-collector current depending on the base current).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wellnitz by having further comprising: limiting the current permitted to flow to the DUT through a plurality of probes of the DUT interface, by operating a separate IGBT electrically connected to each individual probe of the plurality of probes in desaturation as taught by Gaggl in order to provide "If the current in the supply lead to the probe exceeds the allowable value, it is limited by the transistor which is now in the saturation current range" (col. 2 lines 35-37).

Claim(s) 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wellnitz in view of NAKAMURA et al. (US 20180063918).
Regarding claim 15, Wellnitz teaches in figure(s) 1-2 the electronic test equipment apparatus of claim 11,
Wellnitz additionally teaches in figure(s) 1-2 wherein the voltage clamp circuit comprises:
(mosfets {18, 27}, {18’,27’}; col. 2 lines 51-53 :- Current switch 27 includes a series combination of a switch 26 and a current source 28, both of which can be field effect transistors.), each linear power MOSFET of the plurality of linear power MOSFETs having a gate voltage and drain-source on resistance (col. 1 lines 29-32 :-  A resistor is placed between the gate and source of the power MOSFET to dissipate any leakage current through the drain-gate clamp diode without activating the power); and
 a circuit configured to control (control terminal 32,38, 32’,38’) which linear power MOSFETs of the plurality of linear power MOSFETs are on and which linear power MOSFET of the plurality of linear power MOSFETs are off, to provide continuous  adjustments to a voltage limited by the voltage clamp circuit (abs. - When the drain voltage of the MOSFET (12) rises above a clamping voltage of the clamping element (30), a current flows through the clamping element (30) and switches on the MOSFET (12). To ensure a safe operating area of the MOSFET (12), a voltage is applied to the probe pad (25) to turn off the FET (18)).
Wellnitz does not teach explicitly a linear  relationship between gate voltage and drain-source on resistance.
However, NAKAMURA teaches in figure(s) 2 a linear  relationship between gate voltage and drain-source on resistance (para. 29 - MOSFET has characteristics in which in the linear region the drain-source voltage increases as the gate-source voltage decreases under the conditions that the drain current is constant; figure 2).
voltage clamping application as evidenced by prevent an over-voltage from being applied to the gate of the first switching device because the gate-source voltage of the first switching device is clamped (fixed) to a Zener voltage of the Zener diode (para. 62).

Regarding claim 16, Wellnitz teaches in figure(s) 1-2 a voltage clamp circuit for electronic test equipment (col. 2 lines 30-34 :-  a clamp circuit and a method for using the clamp circuit to protect a transistor against destructive voltages and currents; clamp circuit 10,10’ in figures 1-2), the voltage clamp circuit comprising: 
a plurality of branches of series-connected linear power MOSFETs (mosfets {18, 27}, {18’,27’}; col. 2 lines 51-53 :- Current switch 27 includes a series combination of a switch 26 and a current source 28, both of which can be field effect transistors.), each linear power MOSFET of the plurality of linear power MOSFETs having a gate voltage and drain-source on resistance (col. 1 lines 29-32 :-  A resistor is placed between the gate and source of the power MOSFET to dissipate any leakage current through the drain-gate clamp diode without activating the power); and
 a circuit configured to control (control terminal 32,38, 32’,38’) which linear power MOSFETs of the plurality of linear power MOSFETs are on and which linear power (abs. - When the drain voltage of the MOSFET (12) rises above a clamping voltage of the clamping element (30), a current flows through the clamping element (30) and switches on the MOSFET (12). To ensure a safe operating area of the MOSFET (12), a voltage is applied to the probe pad (25) to turn off the FET (18)).
Wellnitz does not teach explicitly a linear  relationship between gate voltage and drain-source on resistance.
However, NAKAMURA teaches in figure(s) 2 a linear  relationship between gate voltage and drain-source on resistance (para. 29 - MOSFET has characteristics in which in the linear region the drain-source voltage increases as the gate-source voltage decreases under the conditions that the drain current is constant; figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wellnitz by having a linear  relationship between gate voltage and drain-source on resistance as taught by NAKAMURA in order to provide voltage clamping application as evidenced by prevent an over-voltage from being applied to the gate of the first switching device because the gate-source voltage of the first switching device is clamped (fixed) to a Zener voltage of the Zener diode (para. 62).

Regarding claim 20, Wellnitz teaches in figure(s) 1-2 the method of claim 17,
(mosfets {18, 27}, {18’,27’}; col. 2 lines 51-53 :- Current switch 27 includes a series combination of a switch 26 and a current source 28, both of which can be field effect transistors.), each linear power MOSFET of the plurality of linear power MOSFETs having a gate voltage and drain-source on resistance (col. 1 lines 29-32 :-  A resistor is placed between the gate and source of the power MOSFET to dissipate any leakage current through the drain-gate clamp diode without activating the power),
 by controlling (control terminal 32,38, 32’,38’) which linear power MOSFETs of the plurality of linear power MOSFETs are on and which linear power MOSFET of the plurality of linear power MOSFETs are off, to provide continuous  adjustments to a voltage limited by the voltage clamp circuit (abs. - When the drain voltage of the MOSFET (12) rises above a clamping voltage of the clamping element (30), a current flows through the clamping element (30) and switches on the MOSFET (12). To ensure a safe operating area of the MOSFET (12), a voltage is applied to the probe pad (25) to turn off the FET (18)).
Wellnitz does not teach explicitly a linear  relationship between gate voltage and drain-source on resistance.
However, NAKAMURA teaches in figure(s) 2 a linear  relationship between gate voltage and drain-source on resistance (para. 29 - MOSFET has characteristics in which in the linear region the drain-source voltage increases as the gate-source voltage decreases under the conditions that the drain current is constant; figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wellnitz by having a linear  relationship between gate voltage and drain-source on resistance as taught by NAKAMURA in order to provide voltage clamping application as evidenced by prevent an over-voltage from being applied to the gate of the first switching device because the gate-source voltage of the first switching device is clamped (fixed) to a Zener voltage of the Zener diode (para. 62).

Allowable Subject Matter

Claim(s) 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 14 and 19, the prior arts of record do not fairly teach or suggest “wherein the voltage clamp circuit comprises: a plurality of power MOSFETs connected in series with different voltage tap points, each power MOSFET of the plurality of power MOSFETs being avalanche-rated and capable of handling energy commutated through the current commutation path when the at least one power transistor is switched off; and a circuit configured to control which power MOSFETs of the plurality of power MOSFETs are on and which power MOSFET of the plurality of power MOSFETs are off, to provide discrete adjustments to the limit of the voltage applied to the at least one power transistor by the voltage clamp circuit” including all of the limitations of the base claim and any intervening claims.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Bahl et al. (US 20170254842) discloses "high-resolution power electronics measurements".
KUSHNICK et al. (US 20140070831) discloses "system and method of protecting probes by using an intelligent current sensing switch”.
KELLER et al. (US 20130027825) discloses "methods and apparatus related to an inductive switching test”.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868